UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4102



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD MONROE LITTLE, a/k/a Ebay,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-03-12-V)


Submitted:   February 17, 2006            Decided:   March 14, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Edward Monroe Little was convicted after a jury trial of

one count of conspiracy to possess with intent to distribute five

kilograms or more of cocaine and fifty grams of more of crack

cocaine, in violation of 21 U.S.C.A. §§ 841, 846 (West 1999 & Supp.

2005), and one count of possession with intent to distribute five

grams or more of crack cocaine, in violation of 21 U.S.C.A. §§ 841,

2 (West 1999 & Supp. 2005).             Before trial, the Government filed a

notice       of    sentence    enhancement     based   upon    prior     convictions

pursuant to 21 U.S.C. § 851 (2000).                Little was sentenced to life

imprisonment on each count of conviction, to run concurrently.

                  On appeal, counsel filed an Anders1 brief, in which he

states there are no meritorious issues for appeal, but suggests

that       the    district    court   erred   in   denying    Little’s    motion   to

suppress evidence obtained during a traffic stop.                 Little has also

filed a pro se supplemental brief, asserting several claims.                       We

affirm.

                  The legal conclusions underlying the denial of a motion

to suppress are reviewed de novo, while the predicate factual

conclusions are reviewed for clear error when assessed in the light

most favorable to the party prevailing below.                   Ornelas v. United

States, 517 U.S. 690, 699 (1996);                  United States v. Hamlin, 319

F.3d 666, 671 (4th Cir. 2003). Courts reviewing a district court’s


       1
        Anders v. California, 386 U.S. 738 (1967).

                                         - 2 -
ruling on a suppression motion are to consider the totality of the

circumstances of the particular detention “to see whether the

detaining officer has a particularized and objective basis for

suspecting legal wrongdoing.           This process allows officers to draw

on their own experience and specialized training to make inferences

from and deductions about the cumulative information available to

them that might well elude an untrained person.”              United States v.

Arvizu, 534 U.S. 266, 273 (2002) (internal quotation marks and

citations omitted).      Our review of the record leads us to conclude

that the facts known to the officer, considered together, were

sufficient    to    “eliminate     a    substantial   portion    of    innocent

travelers    and,   therefore     amount    to   reasonable    suspicion   that

[Little]    was    engaged   in   drug    trafficking.”   United      States   v.

Foreman, 369 F.3d 776, 785 (4th Cir. 2004).           The motion to suppress

was properly denied.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.2    We therefore affirm Little’s convictions and sentence.

This court requires that counsel inform Little, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Little requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then



     2
      We have considered the claims asserted by Little in his pro
se supplemental brief and find them to be without merit.

                                       - 3 -
counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Little.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -